DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 6, 9-12 and 38) in the reply filed on February 2, 2022 is acknowledged.  Claims 13-21, 23-24, 26-27, 29-30 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2003/0064238) in view of Parssinen et al (US 2012/0090759).
 	Regarding claims 1, 3 and 9, Hasegawa teaches a composite material (Abstract) which comprises a thermoplastic resin ([0059]) having a melting temperature between 100 and 300 C ([0066]) and crushed wood chips of greater than 2 mm ([0065]) which are flat-shaped wood chips (Figure 2).
	However, Hasegawa fails to teach the weight ratio of the plastic and the wood chips.
	Parssinen teaches a wood composite with thermoplastic resin and wood chips (Abstract).  Parssinen teaches that the ratio of the wood to polymer can vary widely, from 5 to 99 wt. % of the thermoplastic material and 1 to 95 % by weight of the woody material ([0061]).
.
Claims 1-4, 6, 10, 12 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2012/0231256) in view of Brandenburg (US 2007/0218219).
	Regarding claims 1, 3-4, 6, 10 and 12, Huang teaches a composite material (Abstract) comprising a thermoplastic material such as PLA (Abstract).  PLA is a biodegradable thermoplastic material ([0023]) and given that the processing temperatures of 120 to 200 C ([0047]), the PLA would have a melting temperature of greater than 110 C.  Huang also teaches that the composition comprises wood chips which range in size from 10 to 120 mesh (2 mm to 125 microns) (Claim 5).  Huang also teaches that the wood chips are present in an amount of 200 parts or less per 100 parts of the PLA resin ([0019]).
	However, Huang fails to teach that the wood chips are all flat shaped.
	Brandenburg teaches a polymer and wood chip composite which incorporates all flat chips (claim 1).  Brandenburg teaches that 90% by weight of the wood chips have a size with a thickness between 0.2 and 1.4 mm and a length and width up to 2.5 mm.  
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the wood chips of Huang have the flat shape as noted by Brandenburg.  One would have been motivated to do so to receive the expected benefit of improving the strength properties of the composite material (Brandenburg, Abstract).
	Regarding claim 2, Huang teaches that a slate-like mineral pigment such as titanium dioxide ([0041]) can be added in an amount of 50 parts of weight or less based on 100 parts by weight of the PLA resin ([0042]).
Regarding claim 38, Huang teaches that the composite material has a thickness of 1 to 5 mm (claim 10).  It is noted that a rigid wall container is intended use and does not carry much patentable weight.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2012/0231256) in view of Brandenburg (US 2007/0218219) and Wong et al (US 2015/0337094).
The discussion regarding Huang and Brandenburg in paragraph 5 above is incorporated here by reference.
Regarding claim 11, Huang teaches the use of PLA resin (Abstract) in the composite, however, it silent on the use of polyhydroxy butyrate or polybutyrate.
Wong teaches that PLA polymers can be augmented by polyhydroxy butyrate polymers with a melting temperature of 150 C ([0009]) or polybutyrate (also known as BPAT) with a melting temperature of 120 C ([0011]) in various applications.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to include the polyhydroxy butyrate and/or polybutyrate of Wong in the biodegradable polymer resin of Huang.  One would have been motivated to do so in order to modify certain characteristics such as biodegradability (Wong, [0010]-[0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764